FILED
                            NOT FOR PUBLICATION                              OCT 5 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30240

               Plaintiff - Appellee,             D.C. No. 2:06-cr-00041-RSL

  v.
                                                 MEMORANDUM *
RODNEY LEE ROLLNESS,

               Defendant - Appellant.



                   Appeal from the United States District Court
                      for the Western District of Washington
                  Robert S. Lasnik, Chief District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        HAWKINS, SILVERMAN, and W. FLETCHER, Circuit Judges.

       Rodney Lee Rollness appeals pro se from the district court’s denial of his

motion for a new trial. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Rollness contends that he is entitled to a new trial because the government

failed to provide him evidence indicating that a witness had identified a person

other than Rollness as having committed the murder for which Rollness was

convicted. This contention is belied by the record, and the district court did not

abuse its discretion when it denied Rollness’ motion for a new trial under Fed. R.

Crim. P. 33. See United States v. Hinkson, 585 F.3d 1247, 1261-63 (9th Cir. 2009)

(en banc).

      Rollness raises a number of issues for the first time on appeal, including

claims that the government failed to provide exculpatory evidence under Brady v.

Maryland, 373 U.S. 83 (1963); that his counsel provided ineffective assistance;

and that his right to due process was violated because of cumulative errors. These

claims are not properly before the court. See Fed. R. Crim. P. 33(b). Moreover,

Rollness has failed to show plain error concerning these remaining claims. See

United States v. Olano, 507 U.S. 725, 731-32 (1993).

      The district court did not abuse its discretion in finding that an evidentiary

hearing was unnecessary. See United States v. Reyes-Alvarado, 963 F.2d 1184,

1188-89 (9th Cir. 1992).

      AFFIRMED.




                                          2                                     10-30240